Citation Nr: 1821960	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Propriety of the reduction of the rating for Hodgkin's disease from 100 percent to noncompensable, effective from December 1, 2011 to September 7, 2015.  


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that a September 2017 rating decision reinstated a 100 percent disability evaluation for the Veteran's service-connected Hodgkin's disease, effective September 8, 2015.  As this is the highest rating that can be assigned, the Board considers the Veteran's appeal for this time period to be resolved in full.


FINDING OF FACT

The reduction of the disability evaluation for Hodgkin's disease from 100 percent to a noncompensable evaluation, effective from December 1, 2011 to September 7, 2015, was improper as reexamination was inadequate.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating for Hodgkin's disease from December 1, 2011, to September 7, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.13, 4.118, Diagnostic Code 7709 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to the rating reduction at issue, the Veteran was assigned a 100 percent rating for Hodgkin's disease, effective from January 24, 2008.  The RO's September 2011 rating decision reduced the rating for Hodgkin's disease to a noncompensable evaluation, effective December 1, 2011.  A September 2017 rating decision assigned a 100 percent evaluation effective September 8, 2015.  Therefore, the Veteran contends that the September 2011 rating reduction was improper, and he seeks restoration of the 100 percent rating from December 1, 2011 to September 7, 2015.  For the reasons set forth below, the Board finds that restoration of a 100 percent disability rating for Hodgkin's disease from December 1, 2011 to September 7, 2015 is warranted.

The RO has rated the Veteran's service-connected Hodgkin's disease under 38 C.F.R. 4.118, Diagnostic Code 7709.  Under Diagnostic Code 7709, a 100 percent evaluation is warranted for Hodgkin's disease for active disease or during a treatment phase.  38 C.F.R. § 4.118.  A note to Diagnostic Code 7709 provides that the 100 percent evaluation shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated based on the residuals.  38 C.F.R. § 4.118, Diagnostic Code 7709.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The due process protections of 38 C.F.R. § 3.105(e) apply in this case because the September 2011 rating decision reducing the rating at issue resulted overall in a reduction or of compensation payments.

By way of procedural history, in September 2008, the RO granted service connection for Hodgkin's disease and assigned a 100 percent disability rating.  In June 2009, following an April 2009 VA examination, the RO proposed to reduce the disability rating to a noncompensable evaluation.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 100 percent level and that he could request a predetermination hearing.  In response, the Veteran indicated that he wanted a hearing before a Decision Review Officer (DRO).  This hearing was conducted in October 2009.  

The RO promulgated the reduction in September 2011 rating decision, which decreased the disability evaluation from 100 percent to a noncompensable rating, effective December 1, 2011.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's Hodgkin's disease was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The remaining issue is whether the reduction was proper based upon the evidence of record.  For the reasons set forth below, the Board finds that the RO's reduction from 100 percent to a noncompensable evaluation for service-connected Hodgkin's disease was improper.  

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  Ratings that have been continued for five years or more are governed by § 3.344(a) and (b), which provide that any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Ratings that have been continued for less than five years are governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction in rating.

With respect to disabilities that are likely to improve (i.e., when the disability rating has been in effect for less than 5 years), re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence).

A reduction in rating must be based upon review of the entire history of a Veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id. 

Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

As a 100 percent rating for Hodgkin's disease was in effect from January 24, 2008 to December 1, 2011, which is less than five years, § 3.344(c) governs the propriety of the reduction to a noncompensable evaluation.

Notably, the Veteran was afforded a VA examination in April 2009 to assess the severity of his service-connected Hodgkin's disease.  This examination was the basis upon which the RO determined that a rating reduction was warranted.  However, the Board finds the April 2009 examination inadequate.  The examiner opined that the Veteran's Hodgkin's disease "seems to be in remission."  However, the Board finds that the physician failed to provide a rationale for this conclusion and, by interjecting "seems to be" into the statement, he was not definitive in his conclusion.  There are a line of precedent cases discussing the probative value of opinions that are equivocal.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999).  As such, the Board finds that this examination was an inadequate basis for the rating reduction.  

Furthermore, the Board finds that the medical evidence of record at the time of the reduction does not show an improvement in the Veteran's Hodgkin's disease to warrant the reduction.  A July 2008 re-evaluation by Dr. R.V.L. stated that the Veteran's disease would be closely monitored for any new growths or increased size in current lesions, at which time a monoclonal antibody would be considered.  This evidence clearly does not indicate that the Veteran's Hodgkin's disease was inactive or in remission.  In support of its determination, the RO cites to a December 2008 treatment note by Dr. P.B. stating that the Veteran's lymphoma "seems to be" in remission.  Again, the Board notes that an equivocal medical opinion does not provide an adequate basis for a rating reduction.  Obert, 5 Vet. App. at 30.  In addition, the Veteran underwent a CT scan in September 2011 for a malignancy.  At this time, the radiologist noted that findings were consistent with the Veteran's diagnosis of Hodgkin's disease.  

In the absence of adequate evidence of improvement, the reduction was not proper.  In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that the restoration of a 100 percent rating for Hodgkin's disease from December 1, 2011 to September 7, 2015, is warranted.  As this is the highest rating available, the claim is consequently granted in full.  


ORDER

Entitlement to a restoration of a 100 percent rating for Hodgkin's disease from December 1, 2011 to September 7, 2015 is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


